UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1858



JUDY G. STANLEY,

                                               Plaintiff - Appellant,

          versus


JO ANNE BARNHART,     Commissioner   of    Social
Security,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Pamela Meade Sargent,
Magistrate Judge. (CA-03-84-2)


Submitted:   November 3, 2004             Decided:   November 18, 2004


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John P. Bradwell, SHORTRIDGE & SHORTRIDGE, P.C., Abingdon,
Virginia, for Appellant. Donna L. Calvert, Regional Chief Counsel,
Patricia M. Smith, Deputy Regional Chief Counsel, Reesha Trznadel,
Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; John L. Brownlee, United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Judy G. Stanley appeals the district court's decision

affirming the Commissioner's denial of supplemental security income

benefits.    We affirm.

            Stanley       makes     the     following      arguments:        (1)   the

administrative law judge (“ALJ”) improperly substituted his own

opinion for the opinion of the medical experts; (2) the ALJ

improperly weighed the residual function capacity assessments of

non-examining state agency physicians; and (3) the ALJ incorrectly

concluded that Stanley was not disabled as a result of her mental

impairments, despite her exertional abilities.

            We     must     uphold    the       district     court’s        disability

determination if it is supported by substantial evidence.                      See 42

U.S.C. § 405(g) (2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990).        Stanley argues that the ALJ substituted his own

opinion    that    Stanley    did    not    suffer    from   a   severe      emotional

impairment for those of the medical experts.                     This argument is

without    merit.    In   reaching        his   conclusion,      the   ALJ    properly

discredited       medical    assessments          based    solely      on    Stanley’s

subjective reports of emotional impairment.                   The medical source

opinion regulations indicate that the more consistent an opinion is

with the record as a whole, the more weight the Commissioner will

give it.     See 20 C.F.R. § 416.927(d) (2004).                   The bulk of the

evidence indicated that Stanley’s daily life activities were not


                                          - 2 -
affected to the extent she alleged.           Thus, we find that the ALJ’s

opinion was supported by substantial evidence.

            Next, Stanley argues that the ALJ improperly gave more

weight to the residual functioning capacity assessments of non-

examining     state    agency   physicians     over    those      of    examining

physicians.     This argument is also unavailing.           In reaching his

conclusion, the ALJ properly considered the evidence provided by

Drs. Senter and Kanwal in the context of the other medical and

vocational evidence.        Again, the bulk of the evidence throughout

the lengthy record indicated that Stanley’s daily life activities

were not limited to the extent alleged.

            Finally,    Stanley   argues      that    the   ALJ        incorrectly

concluded that she was not disabled as a result of her mental

impairments, despite her exertional abilities.              Because we have

already concluded that there is substantial evidence supporting the

ALJ’s finding that Stanley can perform limited light work, it is

not necessary to address this argument.

            Therefore, although Stanley clearly suffers from back and

knee problems, as well as carpal tunnel syndrome, borderline

intellectual functioning, depression, and anxiety, substantial

evidence    supports    a   finding    that   these   deficiencies         do   not

significantly limit Stanley’s ability to perform limited light

work.




                                      - 3 -
            Accordingly, we affirm the district court’s order denying

benefits.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 4 -